 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   DUDLEY W. JACKLINE,                                No. 2:19-cv-1046 KJN P
12                      Petitioner,
13          v.                                          ORDER AND FINDINGS AND
                                                        RECOMMENDATION
14   SACRAMENTO COUNTY MAIN JAIL,
15                      Respondent.
16

17          Petitioner is proceeding without counsel with a petition for writ of habeas corpus pursuant

18   to 28 U.S.C. § 2254. On July 19, 2019, the undersigned dismissed the petition with thirty days to

19   file an amended petition. (ECF No. 8.) Thirty days passed, and petitioner did not file an

20   amended petition. Accordingly, this action should be dismissed.

21          On July 22, 2019, petitioner filed a motion for appointment of counsel. There currently

22   exists no absolute right to appointment of counsel in habeas proceedings. See Nevius v. Sumner,

23   105 F.3d 453, 460 (9th Cir. 1996). However, 18 U.S.C. § 3006A authorizes the appointment of

24   counsel at any stage of the case “if the interests of justice so require.” See Rule 8(c), Fed. R.

25   Governing § 2254 Cases. In the present case, the court does not find that the interests of justice

26   would be served by the appointment of counsel.

27   ////

28   ////
 1            Accordingly, IT IS HEREBY ORDERED that:

 2            1. Petitioner’s request for appointment of counsel (ECF No. 9) is denied;

 3            2. The Clerk of the Court shall appoint a district judge to this action; and

 4            IT IS HEREBY RECOMMENDED that this action be dismissed.

 5            These findings and recommendations are submitted to the United States District Judge

 6   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 7   after being served with these findings and recommendations, petitioner may file written

 8   objections with the court and serve a copy on all parties. Such a document should be captioned

 9   “Objections to Magistrate Judge’s Findings and Recommendations.” If petitioner files objections,

10   he shall also address whether a certificate of appealability should issue and, if so, why and as to

11   which issues. A certificate of appealability may issue under 28 U.S.C. § 2253 “only if the

12   applicant has made a substantial showing of the denial of a constitutional right.” 28 U.S.C. §

13   2253(c)(3). Petitioner is advised that failure to file objections within the specified time may

14   waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir.

15   1991).

16   Dated: August 30, 2019

17

18

19   jack1046.110

20
21

22

23

24

25

26
27

28
                                                        2
